Citation Nr: 1608762	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial disability rating for a respiratory disorder, to include asthma, recurrent bronchitis, and residuals of a lobectomy of the middle and lower lobes of the right lung for a benign carcinoid tumor. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to July 1973.  This appeal to the Board of Veterans' Appeals (Board) arises from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, which granted service connection for a respiratory disability with a disability rating of 60 percent effective October 17, 2008.   

The Veteran submitted additional evidence subsequent to the issuance of the most recent adjudicative decision by the RO in the form of an April 2015 statement from his physician Dr. Elizabeth Fiorino, two statements from the Veteran's friends, private treatment records from MedExpress, Northwood Urgent Care and Physician Associates, and his own statements in support of his claim.  Along with this new evidence, the Veteran's representative filed an Appellant's Brief dated in November 2015 informing the Board that he was waiving initial RO review of this statement pursuant to 38 C.F.R. § 20.1304(c). 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 


FINDING OF FACT

1.  For the period from October 17, 2008 to April 22, 2014, the Veteran's respiratory disorder, to include asthma, recurrent bronchitis, and residuals of a lobectomy of the middle and lower lobes of the right lung for a benign carcinoid tumor, is effectively treated with intermittent courses of systemic corticosteroids, daily inhalational therapy, and daily oral bronchodilator therapy.  The symptoms of respiratory disability require at least monthly visits to a physician for required care of exacerbations. 

2.  For the period from April 23, 2014, the Veteran's respiratory disorder, to include asthma, recurrent bronchitis, and residuals of a lobectomy of the middle and lower lobes of the right lung for a benign carcinoid tumor, is effectively treated with intermittent courses of systemic corticosteroids, daily inhalational therapy, and daily oral bronchodilator therapy.  The Veteran has 4 or more asthma attacks with episodes of respiratory failure per week, and the symptoms of his respiratory disability require at least monthly visits to a physician for required care of exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the Veteran's respiratory disorder for the period from October 17, 2008 to April 22, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1-4.3, 4.7, 4.97, Diagnostic Code 6602.  

2.  The criteria for a 100 percent staged rating for the Veteran's respiratory disorder commencing on April 23, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1-4.3, 4.7, 4.97, Diagnostic Code 6602.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records (STRs) and private treatment records including a statement from a Dr. Fiorino, outpatient records by a Dr. Samer Alkuja with Pocono Medical Center Physician Associates and Medical Associates of Monroe County, MedExpress outpatient records and records from a Dr. Vincent Francescangeli with Pocono MRI.  

The RO conducted medical inquiry in the form of a VA examination in May 2011, an addendum in March 2012, and a new VA examination in April 2015.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinions are adequate to decide the claim of entitlement to service connection for respiratory disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is reviewed when making a determination as to the disability rating to assign to a service-connected disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  VA adjudicators are required to take this change in severity of the disability into consideration, and make the rating track this change, regardless of whether the rating is an established rating or initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (2001).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



Factual Background and Analysis

The Veteran's service-connected respiratory disorder, to include asthma, recurrent bronchitis, and residuals of a lobectomy of the middle and lower lobes of the right lung for a benign carcinoid tumor, has been rated as 60 percent disabling by the RO, effective October 17, 2008.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817, and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the prominent disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2015).  

The RO rated the Veteran's respiratory disorder as 60 percent disability under 38 C.F.R. § 4.97, Diagnostic Code 6602, which is the diagnostic code for asthma. Under this diagnostic code, a rating of 10 percent is warranted for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic Code 6602.

A rating of 30 percent is warranted for asthma for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Id. 

A 60 percent rating is warranted for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  Id.

A maximum 100 percent rating may be assigned for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id.

The Board has also considered whether using the rating criteria for another one of the Veteran's listed respiratory conditions would be more appropriate than using the above listed rating criteria for asthma.  However, using the rating criteria for bronchitis or COPD would result in a lower rating disability as these criteria depend on application of pulmonary function testing (PFT) results.  Accordingly, the Board finds that asthma is the predominant respiratory condition for disability rating purposes under 38 C.F.R. § 4.96 and will continue to evaluate the Veteran's respiratory disorder under Diagnostic Code 6602. 

The relevant evidence in this case consists of a VA examination dated April 2015, private treatment records, and several statements submitted by the Veteran and his friends regarding his history of symptoms and treatment associated with his respiratory disorder.

The Veteran was afforded a VA examination in April 2015 for the purpose of determining the nature and functional impact of his respiratory disorder.  The examiner remarked that the Veteran had a diagnosis of asthma, first noted in 1969, as well as a benign tumor in the right lung which was treated with a partial pneumonectomy in 1992.  The examiner examined the Veteran in person, and found that his respiratory disorder required the use of chronic low dose corticosteroids as well as daily bronchodilators and antibiotics.  She noted that the Veteran reported having 4 or more asthma attacks with episodes of respiratory failure per week for the past 12 months and also that the Veteran had required at least monthly physician visits for required care of exacerbations. 

A chest X-ray revealed volume loss on the right, blunting of right costophrenic angle and haziness at right apex.  PFT revealed FVC of 4.03 and 86 percent of the predicted value, FEV1 of 2.85 and 77 percent of the predicted value, FEV1/FVC of 71 percent, TLC of 5.24 and 74 percent of the predicted value, RV of 1.121 and 46 percent of the predicted value, and DLCO of 24.0 and 96 percent of the predicted value.  The examiner noted that there was no obstruction to air flow and that lung volumes were mildly decreased.  However, diffusion capacity was not decreased.  She stated that the FEV-1/FVC test results most accurately reflected the Veteran's level of disability.  Finally, the examiner remarked that frequent exacerbations of the Veteran's condition limit physical and sedentary activities. 

In a July 2012 letter, a Dr. Vincent Francescangeli stated that the Veteran had been his patient since May 2006 and that he was seeing him on a routine basis every 3-4 months during that time.  Dr.  Francescangeli diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) as opposed to seasonal allergic asthma.  He asserted that he had treated the Veteran's respiratory disability with antibiotics and steroids throughout the year rather than just seasonally. 

In an April 2015 letter, Dr. Fiorino, a pulmonologist with Hofstra-North Shore LIJ School of Medicine, stated that the Veteran's condition is progressive in nature, rather than fixed and static, and that he experienced exacerbations in his conditions that cause his pulmonary function to deteriorate.  Dr. Fiorino reported that as of the writing of the letter, the Veteran underwent 15 bouts of steroid and antibiotic treatment over the past 31 months, and that his treatment regimen had escalated from inhaled steroid alone to combination agent, anticholinergic, and short-acting beta-agonist.  According to Dr. Fiorino, the Veteran has been prescribed daily steroid treatment, although it is not clear whether he actually uses steroids on a daily basis.  After reviewing the Veteran's most recent course of treatment, Dr. Fiorino opined that the Veteran is entitled to a higher disability rating based on the fact that his respiratory disability requires the chronic use of steroids and frequent treatment by a physician. 

Outpatient records from Medical Associates of Monroe County, PC dated in October 2009 document a CT scan taken of the Veteran's chest which revealed diffuse emphysema and a calcified plaque overlying the right hemidiaphragm.  The examiner's impression was right partial lobectomy with right lung volume loss and extensive right lung scarring, calcified pleural plaque right lung base and mediastinal shift to the right, no adenopathy, diffuse emphysema, and no acute upper abdominal abnormalities.  A second CT scan of the Veteran's chest was taken at Medical Associates of Monroe County, PC, in June 2012, which revealed no change in biapical lung scarring and no adenopathy.

Outpatient records from Pocono Medical Center, dated from June 2012 to January 2015, show that the Veteran was diagnosed with dyspnea, sinusitis, asthma not otherwise specified and COPD.  The latest record from January 2015 reveals a new diagnosis of acute bronchitis.  The treatment plan for the Veteran's acute bronchitis was to "continue taper dose of prednisone and start augmentin for ten days."  The Veteran's listed medications included a prescription for prednisone, a corticosteroid, but that prescription was listed in the PRN category, or as needed. 

Outpatient records from MedExpress Stroudsburg, dated from June 2012 to March 2014, indicate that the Veteran was diagnosed with acute bronchitis in June 2012 and was prescribed Levaquin to treat it.  The June 2012 report indicated that the Veteran was prescribed prednisone in January 2012.  The acute bronchitis diagnosis continued through to March 2014, the latest record from MedExpress in the file.  At the time of the March 2014 record, the Veteran was prescribed with Biaxin for twice daily use.   

The Veteran has submitted several statements from his friends and family regarding the symptoms of his respiratory disability.  In a letter dated in April 2015, WB stated that he has known the Veteran for over 25 years and that he has observed a steady decline in the Veteran's ability to breathe which has had a profound impact on his quality of life.  In a letter dated in April 2015, LM stated that she has spent at least 2 or 3 days a week with the Veteran for the past two years.  During that time, LM asserted that she has seen the Veteran sick on a consistent basis and that the Veteran is constantly on steroids and antibiotics.  

In an April 2015 statement, the Veteran asserted that his condition has deteriorated in spite of changes in medications and increased daily medications.  Since his initial rating was assigned in February 2013, the Veteran reported that he had been placed on a nebulizer and used albuterol sulfate along with ipratropium bromide when he was sick.  In addition, the Veteran noted that he had been prescribed prednisone for daily use, although he acknowledged that he does not need to use the prednisone on a daily basis.  However, the Veteran did report that when he is sick he will use prednisone for 10 to 15 days along with an antibiotic. 

After reviewing the relevant evidence before it, the Board concludes that the symptoms of the Veteran's respiratory disorder from October 17, 2014 to April 22, 2014, 12 months prior to the April 23, 2015 VA examination, most closely correspond with a disability rating of 60 percent.  At no point during the pendency of the Veteran's claim has he had PFT results that fall within the sub-40 percentage figures required for a disability rating of 100 percent under any of the applicable diagnostic codes, to include those for bronchitis, asthma, and COPD.  Furthermore, the Veteran has not set forth any evidence which demonstrates that he has had asthma attacks with respiratory failure at least one time per week at any point before the 12 month period prior to the April 23, 2015 VA examination.  

With regards to the Veteran's use of steroids as a treatment for his respiratory disorder, the Board acknowledges that the Veteran has asserted that his steroid use is more than intermittent, which is the characterization that corresponds to the 60 percent disability rating under Diagnostic Code 6602 that the Veteran currently has.  However, for the Veteran to be entitled to a disability rating of 100 percent under Diagnostic Code 6602 on the basis of his course of treatment through the use of steroids, he must demonstrate that his symptoms require daily use of systemic high dose corticosteroids or immunosuppressive medications.  Although the Veteran asserts he has been prescribed corticosteroids for daily use, he admitted himself in his April 2015 statement that he does not actually use his prescribed steroids on a daily basis, and will only do so when he experiences a bout of respiratory failure, which may last for days at a time.  In addition, while the examiner in the April 2015 VA examination did note that the Veteran's respiratory disorder required the use of chronic low dose corticosteroids, nowhere did the examiner concede that such use was to be on a daily basis.  Finally, a review of the Veteran's private treatment records also indicates that while the Veteran has been prescribed corticosteroids by his private physician as indicated by the January 2015 Pocono Medical Center outpatient record, that prescription was only to be used PRN, or as needed.  In summation, it is clear that the Veteran's use of steroids does not rise to the level of daily use necessary for a 100 percent rating under Diagnostic Code 6602.  Accordingly, as the Veteran has not shown that he qualifies for a 100 percent rating prior to April 23, 2014 under any of the criterion listed in Diagnostic Code 6602, the Board concludes that he is not entitled to a disability rating in excess of 60 percent for the period from October 17, 2008 to April 22, 2014. 

For the period from April 23, 2014, the Board finds that the symptoms of the Veteran's respiratory disorder most closely correspond with a disability rating of 100 percent.  The April 2015 VA examiner reported that the Veteran has had 4 or more asthma attacks with episodes of respiratory failure per week for the past twelve months, which falls well within the threshold of "more than one attack per week with episodes of respiratory failure" as listed under Diagnostic Code 6602.  The Board therefore finds that from April 23, 2014, the date twelve months prior to the April 23, 2015 VA examination, the Veteran is entitled to a disability rating of 100 percent under Diagnostic Code 6602. 

Other Considerations

The Board has considered the potential application of an extraschedular rating at all times that the case has been pending, as contemplated by 38 C.F.R. § 3.321(b)(1).  Pursuant to § 3.321(b)(1), in determining whether a Veteran is entitled to an extraschedular rating, VA should consider: (1) if the established schedular criteria is inadequate to describe the severity and symptoms of the claimant's disability; and (2) if the evidence demonstrates a disability picture with indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If VA finds that a Veteran's claim fulfills these requirements, it must then refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the award of an extraschedular disability rating would be in the interest of justice.  

Here, there is no evidence of record which suggests that the Veteran's respiratory disorder is so unusual or exceptional in nature as to render the assigned schedular rating inadequate at any time during the pendency of the case.  The medical evidence indicates that the respiratory disorder does have a functional impact on the Veteran's ability to work, but does not render him totally incapable of working, as evidenced by the January 2015 Pocono Medical Center outpatient record which noted that the Veteran was working as a school hallway monitor at the time.  The Veteran has exacerbations which require monthly visits to his primary care physician, but his exacerbations do not rise to the level of "frequent periods of hospitalization".  Therefore, there is no unusual clinical picture presented, and no other factors which take the disability outside the usual rating criteria.  The Board thus concludes that referral for assignment of an extraschedular evaluation is not warranted. 

In addition, the Veteran has never contended, and the evidence does not show, that his respiratory disorder is of sufficient severity to produce unemployability.    Accordingly, the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An initial rating in excess of 60 percent for respiratory disorder, to include asthma, recurrent bronchitis, and residuals of a lobectomy of the middle and lower lobes of the right lung for a benign carcinoid tumor, is denied for the period from October 17, 2008 to April 22, 2014. 

A 100 percent staged rating for respiratory disorder, to include asthma, recurrent bronchitis, and residuals of a lobectomy of the middle and lower lobes of the right lung for a benign carcinoid tumor, is granted from April 23, 2014. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


